885 F.2d 867Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Maxine WRIGHT, Widow of Buddy Wright, Petitioner,v.CLINCHFIELD COAL COMPANY, Director, Office of Worker'sCompensation, United States Department of Labor, Respondent.
No. 89-1437.
United States Court of Appeals, Fourth Circuit.
Submitted July 24, 1989.Decided Sept. 15, 1989.

Maxine Wright, petitioner pro se.
Suzan Elaine Moore, (Penn, Stuart, Eskridge & Jones), Melissa K. Reardon Henry, Michael John Denney, United States Department of Labor, for respondent.
Before K.K. HALL, PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Maxine Wright seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits.  Our review of the record and the Benefits Review Board's decision and order discloses that this petition for review is without merit.  Accordingly, we affirm on the reasoning of the Board.  Wright v. Clinchfield Coal Co., 87-2071-BLA (Feb. 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.